DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.
Allowable Subject Matter
Claims 1-15 are allowed.

Response to Arguments
Applicant’s arguments filed 09/09/22 have been fully considered but are not persuasive.  
Applicant argues on page 12 of the instant Remarks: 
In contrast, paras [0098-0099] of Lee relied upon disclose that in "FIG. 7 right, according to an embodiment of the present embodiment, when the driving frequency of the display panel 100 is changed from the N-th low frequency frame FN to the first high frequency frame HF1, a second intermediate frequency compensating frame CF2 (having a frequency between that of the relatively high frequency and the relatively low frequency) is inserted between the Nth low frequency frame FN and the first high frequency frame HF1." That is, Lee teaches inserting an intermediate frequency frame between a low driving frequency period going to a high driving frequency period. Lee does not teach resuming to the low driving frequency after the inserted intermediate driving frequency frame. Further, Lee teaches use of the intermediate compensation frame in paras [0096-0097] of Lee "As illustrated in FIG. 7 left, when the driving frequency is changed from an N-th low frequency frame FN having a relatively low frequency to a first high frequency frame HF1 having a relatively high frequency without an intermediate frequency compensating frame, the practical common voltage VCOMS is quite different from a level of the common voltage VCOM at a start of the first high frequency frame HF 1.

The examiner respectfully disagrees.  Lee discloses in [0107-0108] of inserting a compensation frame between high and low driving modes and further illustrates in Fig. 10 of resuming a low frequency driving mode after briefly inserting the compensation frame.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2017/0092198) in view of Park (KR 10-2016-0022450, listed in applicant’s IDS) and further view of Wu (US Publication 2017/0221445).
Regarding independent claim 16, Ryu teaches a display panel comprising:
a display panel comprising a pixel, (Ryu illustrates in Fig. 1 of having a display panel which includes pixels (Abstract));
the pixel comprising a switching element of a first type and a switching element of a second type different from the first type; (The pixel, illustrated in Fig. 3, comprises switching elements (transistors, ST1, ST2, ST3, D1).  In [0068], Ryu teaches that the switching elements may be one of a polycrystalline transistor or an oxide transistor and can be any combination thereof.  Therefore, a pixel circuit having switching elements, ST1-ST3, has a switching element of a first type and a switching element of a second type);
and a display panel driver which drives the display panel, wherein the display panel driver is configured to drive the switching element of the first type in a high driving frequency and the switching element of the second type in the high driving frequency in a first mode, wherein the display panel driver is configured to drive at least one of the switching element of the first type and the switching element of the second type in the low driving frequency in a second mode, and (In [0059], Ryu teaches of operating the display panel in a high-speed driving (normal) mode and a low-speed driving mode via a timing controller which controls the modes of the gate driving circuit, 120.  In [0055-0056], Ryu indicates that gate driver, 120 outputs scan pulses, SCAN1, SCAN2 and the EM signal, which, as illustrated in Fig. 3 controls the driving elements and operates in a normal (high-speed) and low-speed driving modes, indicating the switching elements are driven according to the claim limitation);
Although Ryu teaches of having switching elements of a first and second type in a pixel and operating the elements in a first or second mode, Ryu does not explicitly teach:
wherein the display panel driver is configured to count a duration of the second mode, and wherein when the duration of the second mode is greater than a reference time,
However, in the same field of endeavor, Park discloses, in [0072-0075], of performing a low frequency drive for a first period and if the first period does not pass a point of time (count of a duration of the second mode to a reference time), the low frequency drive can be repeated.  Fig. 5 illustrates briefly changing the driving of the display and then resuming a low driving frequency of a second mode. However, if the first period of low frequency driving passes the duration count (time) of a reference time, the high frequency mode is performed.  
Ryu teaches a base process/product of a display panel operating in a first and second mode for pixels comprising first and second switching types, which the claimed invention can be seen as an improvement in that the reduction in flicker and power consumption.  Park teaches a known technique of counting a duration of a second mode (determining a duration of time) and comparing it to a reference time to determine when to switch from a second mode (low frequency) to a first mode (high frequency) that is comparable to the base process/product.
Park’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ryu and the results would have been predictable and resulted in the display panel changing from a low frequency driving mode to a high-frequency driving mode based on a count-duration of time to a reference time, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of Ryu and Park provide the display apparatus with the structure and operations as claimed above, they do not appear to explicitly teach that the signal provided:
....preventing a shift of a threshold voltage of the at least one of the switching element of the first type and the switching element of the second type
However, in the field of displays, Wu discloses in [0022, 0024] that the threshold voltage of transistors can shift because of light and temperature and provides a compensation signal.  Wu discloses in [0024] that a transistor threshold voltage shift causes the display to blink, but by using the operation disclosed by Wu in [0022-0024, 0026, Fig. 3], which prevents the shifting of the transistor, the display does not blink.
The combination of Ryu and Park teaches a base process/product of display device which operates in a first and second mode and using different types of switching elements, which the claimed invention can be seen as an improvement in that display has reduced power consumption and flicker. WU teaches a known technique of preventing a shift of a threshold voltage of transistors to prevent display blinking that is comparable to the base process/product.
Wu’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ryu/Park and the results would have been predictable and resulted in a threshold shift preventing mode which prevents a shift of a threshold voltage of the at least one of the switching element of the first type and the switching element of the second type which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
a threshold shift preventing mode operates during the duration of the second mode, and wherein, in the threshold shift preventing mode a driving signal applied to at least one of the switching element of the first type and the switching element of the second type is briefly changed which prevents a shift of a threshold voltage of the at least one of the switching element of the first type and the switching element of the second type, wherein after briefly changing the driving signal to prevent the shift in the threshold voltage, the low driving frequency in the second mode is resumed
 (The combined teachings of Ryu, Park and Wu  provides a driving signal to the switching elements from a low frequency to a high frequency based on a count of time to a reference time and provides a threshold shifting preventing mode in order to suppress flicker (blink) in the display.  The combination of references also disclose a brief changing of modes and resuming a low driving frequency (see Park Fig. 5), which provides briefly changing the driving signal to prevent the shift in the threshold voltage, the low driving frequency in the second mode is resumed based on the primary teachings of Ryu, who teaches the relationship of switching element activation timing based on low/high frequency modes).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2017/0092198) in view of Park (KR 10-2016-0022450, listed in applicant’s IDS), Wu (US Publication 2017/0221445) and in further view of Lee (US Publication 2015/0145900).
Regarding dependent claim 17, Ryu, as modified by Park and Wu, discloses the display apparatus of claim 16, wherein:
when the duration of the second mode is greater than the reference time (As taught by Park in claim 16);
Although the combination of Ryu and Park disclose changing from a low frequency driving mode to a high-frequency driving mode, they do not explicitly disclose:
the display panel driver is configured to briefly insert a compensation frame having a compensation driving frequency greater than the low driving frequency.
However, in the same field of endeavor, Lee discloses in [0098-0099] of inserting a compensation frame having a frequency greater than the low driving frequency.  Fig. 10 ([0107-01088]) also illustrates briefly inserting compensating frames between low and high driving frequencies.
The combination of references disclose a base process/product of a display panel, which has an operation of going from a low frequency driving to a high speed driving, which the claimed invention can be seen as an improvement in that display uses less power.  Lee teaches a known technique of a display panel driver which is configured to insert a compensation frame having a compensation driving frequency greater than the low driving frequency that is comparable to the base process/product.
Lee’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ryu/Park and the results would have been predictable and resulted in when the duration of the second mode is greater than the reference time, the display panel driver is configured to insert a compensation frame having a compensation driving frequency greater than the low driving frequency, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
and thereafter resuming the low driving frequency in the second mode (See details in claim 16 relating to the resuming of the low driving frequency in the second mode after a brief change in driving as disclosed by the combination of references and the teachings provided by Lee in relation to Fig. 10, briefly inserting compensation frames between low to high and high to low driving frequencies).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2017/0092198) in view of Park (KR 10-2016-0022450, listed in applicant’s IDS), Wu (US Publication 2017/0221445) and in further view of Park2 (US Publication 2012/0026137).
Regarding dependent claim 18, Ryu, as modified by Park and Wu, discloses the display apparatus of claim 16, wherein:
a data write gate signal and a data initialization gate signal applied to the display panel are generated based on a gate-on on voltage and a gate-off voltage, (Data write gate signal, SCAN1 and a data initialization gate signal, SCAN2 are applied to the display panel based on gate-on and gate-off voltages (see Fig. 4 in one example) and also the well-known operations of switching transistors with on and off signals (High/Low) applied to the gate of the transistors for turning the transistors on and off);
and wherein when the duration of the second mode is greater than the reference time, (As taught by Park in claim 16);
Ryu illustrates in Fig. 9 (in one example) of extending the Horizontal Blank period (Hblank) for the low-frequency mode and using gate-off/on voltages for controlling the switching elements (transistors) and Park discloses of operating in the normal (high-frequency) mode when the duration of the low-frequency (second) mode is greater than a reference time.  However, they do not explicitly detail:
the display panel driver is configured to decrease a level of the gate-off voltage 
However, Park2 discloses in [0072] of not applying gate signal during a horizontal blank period.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display apparatus including the teachings provided by the combination of Ryu and Park; to include the feature of not providing gate signal during a horizontal blank period, as disclosed by Park2, to save power ([0007]).
Based on the comparison of Fig. 9, parts (A) (normal, high-frequency driving) and (B) (low-frequency driving) in Ryu and the teachings of Park2 of not providing a gate-on signal during a horizontal blank period, the operation during the high-frequency driving would decrease the level of time of applying the gate-off voltage, as compared to the low frequency driving, as no gate-on signal is provided during the horizontal blanking time, amounting to a decrease of the gate-off signal.
Regarding dependent claim 19, Ryu, as modified by Park and Wu, discloses the display apparatus of claim 16, wherein:
a data write gate signal and a data initialization gate signal applied to the display panel are generated based on a gate-on on voltage and a gate-off voltage, (Data write gate signal, SCAN1 and a data initialization gate signal, SCAN2 are applied to the display panel based on gate-on and gate-off voltages (see Fig. 4 in one example) and also the well-known operations of switching transistors with on and off signals (High/Low) applied to the gate of the transistors for turning the transistors on and off);
and wherein when the duration of the second mode is greater than the reference time, (As taught by Park in claim 16);
Ryu illustrates in Fig. 9 (in one example) of extending the Horizontal Blank period (Hblank) for the low-frequency mode and using gate-off/on voltages for controlling the switching elements (transistors) and Park discloses of operating in the normal (high-frequency) mode when the duration of the low-frequency (second) mode is greater than a reference time.  However, they do not explicitly detail:
the display panel driver is configured to increase a level of the gate-on voltage 
However, Park2 discloses in [0072] of not applying gate signal during a horizontal blank period.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display apparatus including the teachings provided by the combination of Ryu and Park; to include the feature of not providing gate signal during a horizontal blank period, as disclosed by Park2, to save power ([0007]).
Based on the comparison of Fig. 9, parts (A) (normal, high-frequency driving) and (B) (low-frequency driving) in Ryu and the teachings of Park2 of not providing a gate-on signal during a horizontal blank period, the operation during the high-frequency driving would increase the level of time of applying the gate-on voltage, as compared to the low frequency driving, as no gate-on signal is provided during the horizontal blanking time, amounting to an increase in the overall time of the gate-on signal.
Regarding dependent claim 20, Ryu, as modified by Park and Wu, discloses the display apparatus of claim 16, wherein:
when the duration of the second mode is greater than the reference time, (As taught by Park in claim 16);
Data initialization gate signal, SCAN2 is applied to the display panel based on gate-on and gate-off voltages (see Fig. 4 in one example) and also the well-known operations of switching transistors with on and off signals (High/Low) applied to the gate of the transistors for turning the transistors on and off. Ryu further illustrates in Fig. 9 (in one example) of extending the Horizontal Blank period (Hblank) for the low-frequency mode and using gate-off/on voltages for controlling the switching elements (transistors) and Park discloses of operating in the normal (high-frequency) mode when the duration of the low-frequency (second) mode is greater than a reference time.  However, they do not explicitly detail:
the display panel driver is configured to decrease a level of an initialization voltage applied to the display panel.
However, Park2 discloses in [0072] of not applying gate signal during a horizontal blank period.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display apparatus including the teachings provided by the combination of Ryu and Park; to include the feature of not providing gate signal during a horizontal blank period, as disclosed by Park2, to save power ([0007]).
Based on the comparison of Fig. 9, parts (A) (normal, high-frequency driving) and (B) (low-frequency driving) in Ryu and the teachings of Park2 of not providing a gate-on signal during a horizontal blank period, the operation during the high-frequency driving would decrease the level of time of applying the gate-off voltage, as compared to the low frequency driving, as no gate-on signal is provided during the horizontal blanking time, amounting to an increase in the overall time of the gate-on signal and decreasing the level of time of applying the gate-off voltage of the initialization voltage (SCAN2)).
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2014/0146031 to Lee discloses of using a signal to prevent transistor threshold voltage from shifting [0051], but does not teach all the limitations of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693